IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania                  :
                                              :
               v.                             :
                                              :
Gavin Pennock,                                :    No. 863 C.D. 2021
                      Appellant               :    Submitted: July 22, 2022



BEFORE:        HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                            FILED: October 28, 2022


               Gavin Pennock (Appellant) appeals from the judgment of sentence
entered in the Court of Common Pleas of Montgomery County (trial court) following
his bench trial conviction for the summary offense of harboring a dangerous dog, in
violation of Section 502-A of the Dog Law,1 3 P.S. § 459-502-A.2 After careful
review, we affirm.
               On the morning of January 12, 2020, Merle Siegel left her fourth floor
condominium in the Plymouth Hill Condominium in Plymouth Meeting,




      1
          Act of December 7, 1982, P.L. 784, as amended, 3 P.S. §§ 459-101 – 459-1206.
      2
          Added by the Act of May 31, 1990, P.L. 213.
Montgomery County, Pennsylvania, to walk Tabby,3 her 10-year-old, 8-pound
miniature Yorkshire Terrier. See Notes of Testimony, April 14, 2021 (N.T.), at 4-5.
As Ms. Siegel and Tabby prepared to exit the service elevator on the terrace floor of
the building,4 they encountered Appellant and his dog, a pit bull-mastiff-lab mix
named Blue that was substantially larger than Tabby. See id. at 5, 7 & 12-13. The
two dogs began barking at one another, as they had in the past. See id. at 5 & 40.
Ms. Siegel and Appellant each tightened their hold on their dogs’ leashes. See id. at
40. Appellant attempted to step out of Ms. Siegel’s way as she exited the elevator
but tripped and fell when the carpet he was standing on slipped out from under him.5
See id. at 5, 12 & 39. When Appellant fell, the retractable leash attached to Blue
released five or six feet of slack, allowing Blue to rush forward into the elevator and
bite down upon Tabby’s skull. See id. at 7-8, 17-18, 40 & 42.
                 Appellant pulled heavily on the leash, regaining control of Blue, which
exited the elevator and sat beside him. See N.T. at 7-8 & 43. Tabby was gravely
injured from a puncture wound in her skull. See id. at 8-9. Upon inspection,
Appellant found the puncture wound on top of Tabby’s head and feared she had died,
noting that her tongue was sticking out and she was not breathing. See id. at 43-44.
Appellant took Tabby and Ms. Siegel to a veterinarian’s office, where the staff
confirmed that Tabby had passed away. See id. at 8-9 & 44-45. Appellant took full


        3
            Tabby’s full name was “Tabatha Bobbie.” See Notes of Testimony, April 14, 2021 (N.T.),
at 4.
        4
         Plymouth Hill Condominium protocols require that, to walk their dogs, resident dog
owners must use the service elevator to descend to the terrace floor of the building where there is
a driveway to the dog walk area of the property. See N.T. at 4 & 13.
        5
        At the time, Appellant was recovering from a knee replacement undergone a month prior.
See N.T. at 5 & 38.

                                                  2
responsibility for the incident and compensated Ms. Siegel civilly for Tabby’s loss.6
See id. at 14.
               Ms. Siegel reported the incident to the Plymouth Meeting Police later
that day. See N.T. at 46. The following day, an officer visited the Plymouth Hill
Condominium to investigate and spoke with Appellant and Ms. Siegel, both of
whom recounted the events described above in similar fashion. See id. at 24-25.
The police ultimately issued a summary citation to Appellant for harboring a
dangerous dog. See id. at 25-26. After a Magisterial District Judge found Appellant
guilty of harboring a dangerous dog, Appellant appealed to the trial court. See Trial
Court Opinion dated July 1, 2021 (Trial Court Opinion) at 2 (pagination supplied).
The trial court found Appellant guilty and ordered Appellant to pay a $500 fine. 7
See id. Appellant timely appealed.8
               On appeal,9 Appellant claims the evidence was insufficient to find him
guilty of harboring a dangerous dog. See Appellant’s Br. at 3 & 13-23. Specifically,
Appellant argues the Commonwealth failed to prove that Blue had a history of
attacks or a propensity to attack without provocation. See id. at 13-15. Appellant

       6
        Ms. Siegel had no outstanding veterinarian bills from this incident. See N.T. at 11 & 50.
Appellant’s insurance otherwise compensated Ms. Siegel for the loss of her dog. See id. at 50.
       7
        The trial court also directed that Blue be made to comply with all requirements for animals
that have been deemed dangerous. See Trial Court Opinion dated July 1, 2021 (Trial Court
Opinion) at 2 (pagination supplied).
       8
         Appellant originally appealed to the Superior Court of Pennsylvania, which transferred
the matter to this Court. See Superior Court Transfer Order in Docket No. 1035 EDA 2021, filed
June 29, 2021.
       9
         In reviewing a harboring a dangerous dog conviction, this Court is limited to determining
whether the trial court’s findings were supported by competent evidence, whether errors of law
were committed, or whether the trial court’s determinations demonstrated a manifest abuse of
discretion. See Com. v. Comella, 735 A.2d 738, 739 n.2 (Pa. Cmwlth. 1999).

                                                3
also alleges that the Commonwealth failed to prove that Blue was not provoked by
Tabby’s barking. See id. at 15-23. Appellant is not entitled to relief.
             Section 502-A of the Dog Law provides, in pertinent part, as follows:

             (a) Summary offense of harboring a dangerous dog.--
             Any person who has been attacked by one or more dogs,
             or anyone on behalf of the person, a person whose
             domestic animal, dog or cat has been killed or injured
             without provocation, the State dog warden or the local
             police officer may file a complaint before a magisterial
             district judge, charging the owner or keeper of the a [sic]
             dog with harboring a dangerous dog. The owner or keeper
             of the dog shall be guilty of the summary offense of
             harboring a dangerous dog if the magisterial district judge
             finds beyond a reasonable doubt that the following
             elements of the offense have been proven:

                 (1) The dog has done any of the following:

                   (i) Inflicted severe injury on a human being
                   without provocation on public or private
                   property.

                   (ii) Killed or inflicted severe injury on a
                   domestic animal, dog or cat without
                   provocation while off the owner’s property.

                   (iii) Attacked a human being without
                   provocation.

                   (iv) Been used in the commission of a crime.

                 (2) The dog has either or both of the following:

                   (i) A history of attacking human beings
                   and/or domestic animals, dogs or cats without
                   provocation.


                                          4
                   (ii) A propensity to attack human beings
                   and/or domestic animals, dogs or cats without
                   provocation. A propensity to attack may be
                   proven by a single incident of the conduct
                   described in paragraph (1)(i), (ii), (iii) or
                   (iv).

                 (3) The defendant is the owner or keeper of the
                 dog.

3 P.S. § 459-502-A(a) (emphasis added). Thus, a conviction for the offense of
harboring a dangerous dog requires proof of three elements: (1) the individual is the
owner or keeper of the dog; (2) the dog has committed one of four enumerated acts,
one of which is killing or inflicting severe injury on a domestic animal, dog or cat
without provocation while off the owner’s property; and (3) the dog has either or
both a history of attacking human beings and/or domestic animals without being
provoked and/or a propensity to attack human beings and/or domestic animals
without provocation, which may be proven by a single incident. See id.; see also
Com. v. Seyler, 929 A.2d 262, 266 (Pa. Cmwlth. 2007).
             Here, Appellant readily concedes that he is the owner of Blue, which is
the dog in question. Additionally, no dispute exists regarding the fact that Blue’s
bite killed Tabby and that the killing occurred when the dogs were in a common area
of the Plymouth Hill Condominium, i.e., not on Appellant’s property. Further, no
evidence exists in this matter that Blue had a history of attacking either humans or
domestic animals. Thus, the only question before the trial court was that of Blue’s
propensity to attack domestic animals without provocation.
             We acknowledge that previous versions of the Dog Law required
multiple incidents before a dog owner could be found guilty of harboring a
dangerous dog, effectively affording dogs one free bite. See Eritano v. Com., 690

                                         5
A.2d 705 (Pa. 1997). However, in 1996 the legislature amended the Dog Law,
effectively doing away with the “one free bite” rule. As this Court explained:

             The 1996 amendments [of the Dog Law] clearly address
             the legislature’s response to holdings[] which required
             multiple incidents before liability could have been
             imposed. The 1996 amendments added specific words
             such as “single incident” to ensure that where it is clear
             from one attack that a dog is dangerous, that the
             “owners or keepers” are criminally liable for the summary
             offense of harboring a dangerous dog. The 1996
             amendments effectively removed the previous “one free
             bite” interpretation and the [s]tatute now permits liability
             for the dog’s first bite.

Com. v. Hake, 738 A.2d 46, 49-50 (Pa. Cmwlth. 1999) (emphasis omitted). While
noting that “the 1996 amendments unmistakably impose strict liability for violation
[of the Dog Law’s provision against harboring a dangerous dog,]” this Court has
expressly noted that “[t]he legislature is clearly permitted to make such a change.”
Hake, 738 A.2d at 49. This Court has repeatedly confirmed that a single incident of
the conduct described in Section 502-A(a)(1)(i-iv) of the Dog Law suffices to prove
a dog’s propensity to attack for purposes of the summary offense of harboring a
dangerous dog. See Section 502-A(a)(2) of the Dog Law, 3 P.S. § 459-502-A(a)(2);
see also Seyler, 929 A.2d at 266; Com. v. Baldwin, 767 A.2d 644, 646-47 (Pa.
Cmwlth. 2001); Hake; 738 A.2d at 50.
             Here, the trial court found that Tabby’s barking on the morning of
January 12, 2020 did not provoke Blue to attack. See Trial Court Opinion at 4. The
trial court noted that Appellant himself testified that Blue and Tabby frequently
barked at one another without incident, and that, while the owners would always
take up the slack in their respective leashes to avoid a confrontation, neither animal

                                          6
ever tried to pull off the leash and attack the other. See id. Appellant instead
regarded the barking merely as normal activity between the dogs, a contest to
determine which could bark louder. See id. Based on this record, the trial court
found Appellant’s argument that Tabby’s barking provoked Blue lacked merit. See
id. at 4-5. Thus, after noting that Section 502-A of the Dog Law expressly states
that a single incident of the killing of a domestic dog without provocation while off
the owner’s property can constitute a dog’s propensity to attack without provocation,
see 3 P.S. § 459-502-A(a)(2)(ii), the trial court found that the bite that killed Tabby
was “sufficient to serve as the ‘single incident’ which establishes [in Blue] a
propensity to attack domestic animals without provocation.” Trial Court Opinion at
4; see also N.T. at 62-63. Based on the record before us, we find no error in the trial
court’s conclusion. The single unprovoked attack, as described, severe enough to
puncture Tabby’s head and result in her death, was, in fact, sufficient to establish the
requisite propensity. See Baldwin, Hake, Seyler.
                 Further, Appellant’s assertion that Blue’s action was provoked by
Appellant’s fall merits no relief. See Appellant’s Br. at 18-19. Appellant argues in
his brief that

                 [t]he situation from Blue’s perspective [pertaining to
                 Tabby’s barking] was exacerbated by the fact that
                 [A]ppellant fell, which further triggered and provoked
                 Blue to react in the manner he did. Blue instinctively may
                 have concluded that [A]ppellant’s fall was caused by the
                 other dog and that the other dog was a threat to
                 [A]ppellant.

Appellant’s Br. at 18 (emphasis provided). In addition to being a completely
speculative presentation of facts in the light most favorable to Appellant, this
argument ignores the evidence of record that the dogs were barking prior to
                                             7
Appellant falling and that, when the leash slackened, Blue immediately ran and
attacked Tabby, killing her. The trial court heard all the evidence and “determined
that the trial evidence established all elements of the harboring a dangerous dog
statute beyond a reasonable doubt.” Trial Court Opinion at 5. We find no error in
this determination.
             Finally, we are unpersuaded by Appellant’s argument that a dog’s
propensity to attack without provocation cannot be proven by a single attack where
the victim is a dog as opposed to a human. See Appellant’s Br. at 15. The Dog Law
states otherwise. Very simply, the text of Section 502-A(a)(2) provides that a dog
can be deemed dangerous based on a propensity to attack humans and/or domestic
animals, including dogs or cats, which propensity can be illustrated by a single
incident. See 3 P.S. § 459-502-A(a)(2)(ii). Otherwise stated, a dog may be deemed
dangerous for the purposes of the summary offense of harboring a dangerous dog
where it is illustrated that a dog has a propensity to attack humans, which can be
proven by a single attack on a human, or where it is illustrated that the dog has a
propensity to attack domestic animals including dogs and cats, which propensity can
also be proven by a single attack against a domestic animal. See id. The cases cited
by Appellant illustrate this proposition in cases of attack on humans. See Appellant
Br. at 15 (citing Baldwin, 767 A.2d at 646 and Hake, 738 A.2d at 47). The cases do
not concern attacks on domestic animals; however, by discussing and affirming the
veracity of the proposition in terms of human attacks, these cases do not preclude
the application of the proposition to domestic animals specified by the statute,
including dogs.
             For the reasons above, we find that substantial evidence supports the
trial court’s conviction of Appellant for the offense of harboring a dangerous dog.


                                         8
Further, we find no error of law or manifest abuse of discretion in the trial court’s
determination. Therefore, we affirm the judgment of sentence entered by the trial
court.




                                       __________________________________
                                       CHRISTINE FIZZANO CANNON, Judge




                                         9
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania         :
                                     :
           v.                        :
                                     :
Gavin Pennock,                       :   No. 863 C.D. 2021
                 Appellant           :


                                ORDER


           AND NOW, this 28th day of October, 2022, the judgment of sentence
entered in the Court of Common Pleas of Montgomery County is AFFIRMED.




                                  __________________________________
                                  CHRISTINE FIZZANO CANNON, Judge